Order                                                                          Michigan Supreme Court
                                                                                     Lansing, Michigan

  June 1, 2011                                                                         Robert P. Young, Jr.,
                                                                                                 Chief Justice

  142334 & (86)                                                                        Michael F. Cavanagh
                                                                                             Marilyn Kelly
                                                                                       Stephen J. Markman
                                                                                       Diane M. Hathaway
                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                         Brian K. Zahra,
                                                                                                      Justices
            Plaintiff-Appellee,
  v                                                        SC: 142334
                                                           COA: 287857
                                                           Alger CC: 07-001782-FC
  THOMAS DAVID RICHARDSON,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the motion for miscellaneous relief is GRANTED. The
  application for leave to appeal the November 2, 2010 judgment of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.

         This Court has a long-held view that a prosecutor must exhibit a high ethical
  standard when presenting a case to the jury:

         It is the duty of the public prosecutor to see that the person charged with
         crime receives a fair trial, so far as it is in his power to afford him one, and
         it is likewise his duty to use his best endeavor to convict persons guilty of
         crime; and in the discharge of this duty an active zeal is commendable, yet
         his methods to procure conviction must be such as accord with the fair and
         impartial administration of justice; . . . [People v Dane, 59 Mich 550, 552
         (1886).]

         While we do not agree with the defendant that the prosecutor committed
  misconduct that jeopardized the fairness of the trial in this case, some of the prosecutor’s
  arguments compel comment. We address the following matters in particular. First,
  comments and arguments drawing a comparison between the case being tried with
  notorious crimes is ill-advised. Generally, less emotion-laden analogies will serve just as
  well in making a point. Second, comments disparaging the sincerity of the religious
  beliefs held by a defendant or witness should generally be avoided. An exception exists
                                                                                                               2

if the sincerity of those beliefs has been offered to explain actions or used to support
credibility. That exception did not exist in this case. Third, calling defense witnesses
such names as “whore” or “bottom feeder” is simply unprofessional. Similarly,
suggesting that the victim’s children had betrayed her by testifying for their father, the
defendant, was inappropriate.

       Finally, and of great importance, the prosecutor complained during closing
arguments that the court had made evidentiary rulings that were not favorable to her.
Among her comments, the prosecutor told the jury that one of her witnesses had been
“muzzled,” and she described the process whereby the court makes evidentiary decision
as “crazy.” Those comments disparage the reputation of both the judge and the justice
system under which the prosecutor labors. Further, they suggest that the prosecutor had
admissible evidence that she was precluded from presenting. Closing argument to the
jurors is an unsuitable forum to announce disagreement with the judge’s rulings.
Fortunately for the prosecutor, the court informed the jurors what they could consider as
evidence and told them that the arguments of counsel were not to be considered as
evidence.

      CAVANAGH, J., would grant leave to appeal to consider the issue of prosecutorial
misconduct.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         June 1, 2011                        _________________________________________
       y0525                                                                 Clerk